DETAILED ACTION
Claims 1-19 are currently pending.  Claims 1-5 have been withdrawn and claims 6-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment addresses the 112 rejection and those rejections are withdrawn.  
	With respect to the 101 rejection, applicant argues that the claims address a problem arising in mobile device payment system sand methods.  Applicant points to a mobile device having a permanent identifier embedded in the mobile device and utilizing that permanent identifier as part of the order.  Applicant argues that this transforms the judicial exception into a practical application.  
	The examiner disagrees.  First, the examiner notes that all phones are embedded with a permanent identifier, the IMEI number.  For convenience, the examiner has included some NPL related to the IMEI.  See in particular, the Xfinity NPL that describes the use of the IMEI as an account number with Net10, Straight talk and TracFone wireless.  Secondly, the use of an identifier, whether it be a permanent identifier embedded in the phone or otherwise is analogous to an account number or other identifier that is used to identify the user/purchaser of goods and is well-understood, routine, and conventional.  Further, the identifier is only used as data to be sent with the order and does not provide any security or otherwise beyond that which is normally associated with an account number.  Thus, the amendment does not overcome the 101 rejection. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 6-9, 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 6-9. 11-19 are drawn to a process, however, claims 6-19 are directed to a judicial exception (i.e. an abstract idea).

	Taking claim 6 as representative, claim 6 recites at least the following limitations that are believe to recite an abstract idea:
	Providing a mobile device from the mobile device manufacture to the mobile device user, the mobile device having a permanent identifier embedded in the mobile device; 
setting up a user account for the user with the manufacturer; 
setting up a user account for the merchant with the manufacturer, the user account associating the mobile device user with the permanent identifier; 
identifying goods/services desired by the user; 
sending an order for the identified goods/services to the merchant, the electronic order including the permanent identifier; 
shipping the goods/services from the merchant to the user in response to the sending an order; 

sending merchant payment from the manufacturer to the merchant in response to the sending an invoice.

Accordingly, the claims recite the abstract idea of purchasing goods/services from a merchant with financing the goods/services from a manufacturer.  The above limitations fall with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial of legal interactions by reciting sales activities/behaviors and business relations.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a mobile device (i.e. identifying goods/services desired by the user on a display of the mobile device” “sending an order for the identified goods/services to the merchant from the display of the mobile device”).  The mobile device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) without any meaningful detail about its structure or configuration (Specification ¶¶ 0022) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.

Further, the use of conventional computer elements to send or receive business information between various computer terminals are insignificant extra-solutions activity of mere data gathering or outputting in conjunction with an abstract idea (See M.P.E.P 2106.05 (g)).

110, which is defined herein as a smart phone, digital tablet, or any other portable wireless mobile device allowing a mobile device user 112 to communicate with the mobile device manufacturer server 161 and/or the merchant server 171, is operable to connect the user 112 to the Internet 120 through a cellular system 130 or a Wi-Fi node 140. ”).

Furthermore, claim 6 generally links the use of the abstract idea to a particular technical environment or field of use (i.e.  “electronic”).  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 6 “electronic” “mobile device user” and “mobile device manufacturer” merely indicate a field of use in which to apply the abstract idea. 

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile device (i.e. identifying goods/services desired by the user on a display of the mobile device” “sending an order for the identified goods/services to the merchant from the display of the mobile device”) amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further the additional elements (i.e. a mobile device (i.e. identifying goods/services desired by the user on a display of the mobile device” “sending an order for the identified goods/services to the merchant from the display of the mobile device”)) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.

The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of 

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification ¶¶ 0022). Each step of the instant claim, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.
The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 6 merely assumes the availability of physical components including a computing system, for input and output.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.

Furthermore, as discussed above with respect to the (“electronic” “mobile device user” and “mobile device manufacturer”) claim 6 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Applicant has not invented an improved technological system; rather, the recited invention employs additional elements recited in a merely generic manner and functioning in well-understood, routine, and conventional manners to send and receive information, while rendering specific information only defined by the information contained therein. In this regard, claim 6 parallels Ultramercial in that claim 6 broadly and generically claims use of generic computer components to perform the recited functions and merely attempts to restrict use of the claimed abstract idea to a particular technological environment.

Dependent claims 7-9, 11-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 7-9, 11-19 further describe the commercial interactions.  The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Therefore claims 6-9, 11-19 are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 6-9, 11-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record neither anticipates nor fairly and reasonably renders obvious the method for a mobile device user to purchase goods/services from a merchant with financing by a mobile device manufacturer, the method comprising: setting up a user account for the mobile device user with the mobile device manufacturer; setting up a user account for the merchant with the mobile device manufacturer; identifying goods/services desired by the mobile device user on a display of the mobile device; sending an electronic order for the identified goods/services to the merchant from the display of the mobile device; shipping the goods/services from the merchant to the mobile device user in response to the sending an electronic order; sending an electronic invoice from the merchant to the mobile device manufacturer in response to the shipping the goods/services; and sending electronic merchant payment from the mobile device manufacturer to the merchant in response to the sending an invoice.

One remarkable prior art is Hammad (US 9,424,413 B2) disclosing a method of integrating a payment capability into secure elements of computers. Another piece of pertinent prior art is Aissa (US 2012/0330744 A1) disclosing a method of Real-Time Multi-Merchant Multi-Payer Multi-Bucket Open Loop Debit Card, Credit Card, or Mobile Payment device value tracking and discount processing. These pieces of art disclose examples of mobile payment systems and various security features but neither discloses nor renders obvious setting up a user account for the merchant with the mobile device manufacturer and sending electronic merchant payment from the mobile device manufacturer to the merchant in response to the sending an invoice.

Another remarkable prior art is Rolf (US 2015/02789773 A1) disclosing setting up a user account for the mobile device user with the mobile device manufacturer (¶ 0034-0036) and determining that a merchant account corresponding to a merchant is associated with a mobile payments account (¶ 0070-
Another remarkable prior art includes the NPL entitled “PAYMAGNET MAKING CRYPTO PAYMENTS MORE ACCESSIBLE TO MERCHANTS” (as cited by applicant) discloses contactless payments between users and merchants but does not explicitly teach nor render obvious setting up a user account for the merchant with the mobile device manufacturer and sending electronic merchant payment from the mobile device manufacturer to the merchant in response to the sending an invoice.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilder et al (US 2013/0138563 A1) disclosing methods for prepaid merchant payment services.
Grecia (US 2010/0010906 Al) disclosing a point of sale payment method for multiple recipients using a digital payment service.
Hammad (US 9,372,971 B2) disclosing the integration of payment capability into secure elements of computers and the integration of verification tokens with portable computing devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Why is IMEI number important?, IMEI tools, 9/26/2010, available at: https://imei-number.com/why-is-imei-number-important/;

Where can I find the account information from my previous carrier?, available at: https://www.xfinity.com/mobile/support/article/previous-carrier-account-information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684